Title: From George Washington to William Thornton, 14 March 1799
From: Washington, George
To: Thornton, William



Dear Sir
Mount Vernon Mar. 14. 1799

As the season for transplanting Trees is passing away, and this business cannot be much longer delayed with propriety, or safety to the Plants, I embrace the going up of Colo. Lear to the City, to send you the scaley bark hiccory trees promised you sometime since. They are from the large Nut grown in Gloucester County, of this State.
I put such of the Spanish Chesnut as I could save last Autumn, in the Earth, to be planted this Spring. If they vegitate & come

up, you shall partake. It is best I believe not to disturb them at this time.
Your favour of the 14th Ulto, enclosing the quantity of Glass wanted for my houses in the City, and the Boston prices thereof, came safe; for which I thank you; and shall endeavour to be provided in time. With complimts to Mrs Thornton—I remain with esteem & regard Dear Sir Your Most Obedt Servant

Go: Washington

